                                  ?i9mteli ^tates( I9is(trtct Court
                        for tfie ^outfiem IBiotrict of <f^eorgta
                                    prunotoicl^ Btbtoion

              ESTATE OF DR. JOHN ELLIS, JR.,
              and THE JDE TRUST BY MARK J.
              PODLIN, ATTORNEY AT LAW, P.O.,
              AS EXECUTOR & TRUSTEE,

                   Plaintiffs,                                CV 2:18-070


                   V.



              AMERICAN ADVISORS GROUP (INC.),
              and MORTGAGE ELECTRONIC
              REGISTRATION SYSTEMS, INC.,

                   Defendants.


                                               ORDER


                   Before   the   Court is   Defendants'   Motion to   Dismiss   First

              Amended Complaint, dkt. no. 19. This Motion has been fully briefed

              and is ripe for review. Many of the Counts of the Amended Complaint

              are due to be dismiss because—despite the opportunity to correct

              pleading deficiencies—the certain counts of the Amended Complaint
              remain largely shotgun in nature.        The Amended Complaint largely

              fails to link factual allegations to specific causes of action,

              contains multiple causes of action in single counts, fails to

              comply with Fed. R. Civ. P. 8(a)(2), and includes a forty-paragraph

              (the paragraphs are mis-numbered starting at the first paragraph

              15) Affidavit of an individual occupying four roles: witness.


A0 72A
(Rev. 8/82)
Plaintiffs' sole attorney (at the time of filing), Executor of the

Estate, and Trustee of the Trust.             The affidavit conflicts with

many of the allegations set forth in the Amended Complaint and

leaves    the   reader    to   guess    at    which    elements,     counts,    or

contentions a given paragraph addresses.                Some paragraphs seem

rooted    in    the   affiant's      role    as   advocate,   some    as   party

representative, and some as purported factual witness.                 The Court

has spent considerable time attempting to decipher and place the

provisions of the affidavit into the causes of action enumerated

in the Amended Complaint.

     Although the Court is not required to ''sift through the facts

presented and decide for [itself] which are material to the

particular cause of action," Strategic Income Fund, L.L.C. v.

Spear, Leeds & Kellogg Corp., 305 F.3d 1293, 1296 (11th Cir. 2002)

(citation omitted) (alteration in original), it, nevertheless, has

endeavored to "rummage through page after page of facts and

conclusions to        make independent determinations          regarding       what

allegations, if any, fit with each claim, if any," Carvel v.

Godley, 404 F. App'x 359, 361-62 (11th Cir. 2010).                 After sifting

and rummaging, and after the benefit of oral argument, the Motion

to Dismiss is GRANTED in part and DENIED in part.

                                  BACKGROUND


     The facts stated herein are taken solely from Plaintiffs'

Amended    Complaint     and   are     assumed    to   be   true    pursuant    to
Rule 12(b)(6).          On October 1, 2014, Dr. John Ellis took out a

Reverse Mortgage from Defendants for $259,305.09 against his home

on St. Simons Island, Georgia.                 Dkt. No. 18 SI 7.         The home at the

time had a Fair Market Value of $1,499,000.                          Id.    In order to

induce    Dr.    Ellis      to    take    out the      reverse    mortgage, the        Loan

Originator for AAG, Sean O'Brien, told Dr. Ellis and his attorney

Mark Podlin that the beneficiaries of his trust estate and his

will would have one year from the date of Dr. Ellis' death to sell

the house.       Id. SI 9.        More specifically, Sean O'Brien ''said that

the Estate and JDE Trust would need to notify [AAG] that Dr. Ellis

had died within six months of the date of his death and then show

them we had the house being actively marketed for sale in order to

also get two additional 90-day extensions of time for selling the

house."     Dkt. No. 18 at 26 (SI 13).^                   In addition, on August 13,

2014, Dr. Ellis and Podlin spoke with a Reverse Mortgage Advisor

Counselor,      Beth       A.    Sloan,    who      worked    with   a   company      called

GreenPath Debt Solutions.                 Id. SI 10.         Sloan told Dr. Ellis and

Podlin that the Ellis Estate would have one year from Dr. Ellis's



1 Attached to the Amended Complaint is an Affidavit.    The Court
notes that this affidavit is, in large part, improper because it
contains innumerable "conclusory, vague, and immaterial facts not
obviously connected to any particular cause of action." Weiland
V. Palm Beach Cty. Sheriff's Office, 792 F.3d 1313, 1322 (11th
Cir. 2015).   In order to be thorough, the Court endeavored to
consider it when possible in ruling on this Motion. It should be
noted    that    even      if    the   factual      assertions    are    taken   as    true,
dismissal       of   the    Counts       due   to    be   dismissed      would   still    be
warranted.
death to sell his home prior to it being sold via foreclosure.

Id. SI 11.

     On June 26, 2015, Dr. Ellis died.                SI 8.   Shortly after

Dr. Ellis's death, Podlin spoke to an AAG representative who told

him that if the Ellis Estate was actively working to improve and

sell the home and the Ellis Estate notified AAG of these facts

before December 26, 2015, then the Ellis Estate would have one

year to sell Dr. Ellis's home.         Id^ SI 12.        Shortly after this
conversation and in order to prepare the house for sale, Podlin,

the Executor and Trustee of the Ellis Estate, arranged to have the

wood floors refinished, the carpet replaced, the house repainted,

and certain repairs made.       Id. SI 13.   In early December 2015^ and

after   the   repairs   were   complete,     Podlin   spoke   with   an   AAG

representative and told her that the Ellis home had been fixed up

for sale and was listed with a realtor at a price of $1,499,000.

Id. SI 14.    The AAG representative informed Podlin that the Ellis

Estate would be given until at least June 26, 2016, to sell the

house before AAG would begin foreclosure.          Id.    Podlin sent AAG a

letter confirming this information.          Id.   The realtor listed the

home for sale in the Multiple Listing Service of the Golden Isles

Association of Realtors.       Id. SI 15.




2 The Amended Complaint states early December 2014, but the Court
construes this as a typographical error.
      On March 1, 2016, Defendants placed an advertisement in the

Brunswick News that represented that the security deed executed as

part of the reverse mortgage loan was in default.              Id. SI 16.   The

notice also stated that Defendants were foreclosing on the Ellis

home due to the default.    Id.    The advertisement chilled the market

for the sale of the home: after it was published, virtually no

real estate agents or brokers would consider recommending the home

to potential buyers.     Id. SI 17.      More specifically, Podlin was in

contact   with   two   potential   buyers,    who   were      considering   the

offering price of $1,499,000.       Id. SI 18.    After the advertisement,

however, the potential buyers aggressively negotiated for a much

lower price.     Id.   On June 10, 2016, the house was sold to one of

those potential buyers for $1,145,000.           Id. SI 19.

      Several    weeks   after     the    advertisement       was   published.

Defendants stopped the foreclosure process.            Id. SI 20.     Shortly

after the process was stopped, an employee of AAG, Brandi O'Brien,

called Podlin and explained why the foreclosure was begun and why

it was stopped.    Id. SI 21.     The Amended Complaint alleges that in

that call, O'Brien said:

      I'm sorry. We just screwed up. We made a mistake. It's
      our fault. There was no default. You did everything you
      were supposed to do. The department that received your
      letter in December was partying over Christmas and with
      all the Christmas partying and festivities, they just
      never got the message to the foreclosure department that
      they had received the letter from you and that we
      shouldn't start foreclosure.

Id.
     Due to these events. Plaintiffs filed this action seeking

damages under various state law causes of actions.

                              LEGAL STANDARD


     Federal    Rule   of    Civil   Procedure      8(a)    requires   that   a

plaintiff s complaint contain "a short and plain statement of the

claim showing that the pleader is entitled to relief."                 Fed. R.

Civ. P. 8(a).   When ruling on a motion to dismiss brought pursuant

to Rule 12(b)(6), a district court must accept as true the facts

set forth in the complaint and draw all reasonable inferences in

the plaintiffs favor.        Randall v. Scott, 610 F.3d 701, 705 (11th

Cir. 2010). Although a complaint need not contain detailed factual

allegations, it must contain ''enough facts to state a claim to

relief that is plausible on its face."              Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007).

    "A claim has facial plausibility when the plaintiff pleads

factual   content   that    allows   the   court   to   draw   the   reasonable

inference that the defendant is liable for the misconduct alleged."

Ashcroft V. Iqbal, 556 U.S. 662, 678 (2009).               The Court accepts

the allegations in the complaint as true and draws all reasonable

inferences in favor of the plaintiff.              Ray v. Spirit Airlines,

Inc., 836 F.3d 1340, 1347 (11th Cir. 2016).                However, the Court

does not accept as true threadbare recitations of the elements of

the claim and disregards legal conclusions unsupported by factual

allegations.    Iqbal, 556 U.S. at 678-79.         At a minimum, a complaint
should   ^'contain        either     direct     or     inferential      allegations

respecting    all the       material elements necessary to sustain a

recovery under some viable legal theory."                  Fin. Sec. Assurance,

Inc. V. Stephens, Inc., 500 F.3d 1276, 1282-83 (11th Cir. 2007)

(per curiam) (quoting Roe v. Aware Woman Ctr. for Choice, Inc.,

253 F.3d 678, 683 (11th Cir. 2001)).

                                     DISCUSSION


      Plaintiffs' Amended Complaint states the following claims for

relief: (1) Count I, Breach of Contract; (2) Count II, Wrongful

Attempted Foreclosure; (3) Count III, Negligence by AAG for failing

to notify its foreclosure department not to foreclose; (4) Count

IV, Negligence by Defendants for wrongful attempted foreclosure;

(5) Count V, Intentional or Negligent Breach of a Private Duty;

(6) Count VI, Breach of Fiduciary Duty; (7) Count VII, Elder Abuse

in   Breach   of    a    Private     Duty;   (8)   Count   VIII,    Confession    of

Liability     for       Negligence     and    Mistake;     and   (9)     Count   IX,

Misrepresentation and Fraud.

I. The Amended Complaint States a Claim for Promissory Estoppel

and Wrongful Attempted Foreclosure

      Although      it is   close, the       Amended    Complaint      alleges   just

enough to satisfy the dictates of Twombly and Iqbal to survive

this stage.      Looking at Count I, the Court finds that Plaintiffs

state a plausible claim against AAG but not MERS.                Turning to Count

II, Plaintiffs allege just enough to state a claim for wrongful
attempted foreclosure against AAG but not MERS. Accordingly, the
Motion to Dismiss with respect to Counts I and II is due to be

GRANTED with respect to MERS and DENIED with respect to AAG.

III. The Amended Complaint Fails to State a Claim for Negligence

     Counts III and IV set forth claims based in negligence.            Count

III alleges that AAG was negligent in December 2016 by failing to

notify the proper department that it had received notice from the

Ellis Estate that the Estate made home repairs and was actively

marketing the house for sale with a realtor.              Count IV alleges

that both Defendants were negligent by publishing the foreclosure

advertisement that allegedly contained untrue statements that the

borrower was in default.

     To state a claim for negligence under Georgia law,

     a plaintiff must allege: (1) a legal duty to conform to
     a   standard   of   conduct   raised    by    the   law   for   the
     protection of others against unreasonable risks of harm;
     (2) a breach of this standard; (3) a legally attributable
     causal connection between the conduct and the resulting
     injury; and (4) some loss or damage flowing to the
     plaintiff's legally protected interest as a result of
     the alleged breach of the duty.

Fenello v. Bank of Am., N.A., 926 F. Supp. 2d 1342, 1353-54 (N.D.

Ga. 2013) aff'd, 577 F. App'x 899 (11th Cir. 2014) (quoting Burch

V. Chase Manhattan Mortq. Corp, 2008 WL 4265180, at * 15 (N.D. Ga.

Sept. 15, 2008)).        Regarding the legal duty element,                 e^re

failure to    perform    a   contract does   not    constitute a     tort. A

plaintiff    in   a breach of contract case        has   a tort claim      only
where,   in    addition   to   breaching   the contract, the   defendant

also breaches an independent duty imposed by law."         D.J. Powers

Co., Inc. V. Peachtree Playthings, Inc., 820 S.E.2d 217, 222 {Ga.

Ct. App. 2018), reconsideration denied (Nov. 15, 2018) (citation

omitted).

     Both of Plaintiffs' negligence claims must fail because they

are not grounded in an independent duty but arise only because of

the contractual relationship between Plaintiffs and Defendants.

Regarding Count III, Plaintiffs allege that AAG's failure to notify

the proper AAG department constituted a breach of its duty to

notify the proper department.       This alleged duty only arises from

the alleged contract that allegedly required AAG not to foreclose

for a year from Dr. Ellis's death.           Regardless of whether this

contractual duty existed, the basis of this alleged duty is in

contract.      Indeed, Plaintiffs recognize as much: ^^AAG employees

promised the Ellis Estate that they would not foreclose. . . . AAG

clearly breached its duty. The Ellis Estate is entitled to damages

for breach of that duty, regardless of whether that duty arises

from a duty of care under tort law theory or under contract law

theory."      Dkt. No. 21 at 12.   Plaintiffs fail to establish a non

contractual duty, and their conclusory statement that Defendants

breached a ^Muty of care under tort law" does not transmute the

origins of that duty from contract to tort.
      Turning   to   Count    IV,   Plaintiffs     do    not   even    make   the

conclusory statement that a duty not to publish untrue statements

in a foreclosure advertisement existed independent of contract.

Indeed, Plaintiffs argue that ''defendants also breached their

contractual duty under Reverse Mortgage regulations when they

falsely reported in the Brunswick News to the public that the

borrower was in default, when it was not in default."                 Dkt. No. 19

at 12.   Thus, Plaintiffs ground their Count IV negligence claim in

a contractual duty.         To the extent that Plaintiffs attempt to

ground such a duty in federal regulations separate from the reverse

mortgage agreement. Plaintiffs do not provide the regulations

creating such a duty.       Without these regulations, the Court cannot

say that this duty grounded in federal regulations plausibly exists

and was violated.     Accordingly, this claim must fail as well.

      Count VIII also talks about negligence but does not set forth

a cause of action.        Instead, the Count consists of one paragraph

in   which   Plaintiffs    argue    that    Defendants   admitted that they

mistakenly wrongfully foreclosed on the Ellis home.                   Plaintiffs

further contend that these allegations are "conclusive proof for

the liability of the defendants for their breach of their duties

of care and contractual duties as alleged above.               The Plaintiffs

are, accordingly, entitled to Summary Judgment on the issue of the

liability of the defendants."         Dkt. No. 18 ^ 54.        This Count does

not attempt to state a claim for relief but merely makes arguments

                                       10
regarding liability.   Thus, there is no cause of action, and the

claim is due to be dismissed for failure to state a claim.

     For these reason. Defendants Motion to Dismiss with respect

to Counts III, IV, and VIII is due to be GRANTED.

IV. The Amended Conplaint Fails to State a Claim for Breach of a

Private Duty

     Count V of the Amended Complaint alleges that Defendants

^'either intentionally or negligently breached their private duty

to not advertise that it was beginning foreclosure on the Ellis

home when there was no default under the Security Deed."   Dkt. No.

18 5 32.   Plaintiffs allege that the private duty was created from

seven sources: (1) the reverse mortgage; (2) the reverse mortgage

advertising of AAG; (3) Sean O'Brien's representation that the

Ellis Estate would have a year to sell the Ellis home after his

death; (4) the affirmation and confirmation of the policy by the

HUD-required reverse mortgage counselor; (5) representations by

AAG shortly after Dr. Ellis's death; (6) representations by AAG in

December 2015; and (7) Dr. Ellis and the Ellis Estate's detrimental

reliance upon these representations.   Plaintiffs further aver that

O.C.G.A. § 51-1-8 permits claims for the breaches of the private

duties allegedly created from these seven sources.

     O.C.G.A. § 51-1-8 provides: ''Private duties may arise from

statute or from relations created by contract, express or implied.

The violation of a private duty, accompanied by damage, shall give

                                 11
a right of action." While this Section does state that ''violation

of a private duty, accompanied by damage, shall give a right of

action," id., Georgia courts have interpreted the statute to not

create an independent cause of action.          See Gobran Auto Sales,

Inc. V. Bell, 783 S.E.2d 389, 393 (Ga. Ct. App. 2016) (alteration

in original) (stating that O.C.G.A. §§ 51-1-6 and 51-1-8 "do not

create causes of action, but simply set forth general principles

of tort law, 'authoriz[ing] the recovery of damages for the breach

of a legal duty otherwise arising, though not expressly stated,

under a statute or common law'") (quoting Bridges v. Wooten, 700

S.E.2d 678 (Ga. App. 2010)); see also Reilly v. Alcan Aluminum

Corp., 528 S.E.2d 238, 240 (Ga. 2000) (stating that O.C.G.A. "§§

51-1-6 and 51-1-8 merely set forth general principles of tort

law").    Under Georgia law, it is not plausible that Plaintiffs

state a claim or claims for breach of a private duty under O.C.G.A.

§ 51-1-8, when this statute "merely set[s] forth general principles

of tort law."      528 S.E.2d at 240.


      For these reasons. Defendants' Motion to Dismiss with respect

to   Plaintiffs'    breach   of private   duty claims.   Count V   of the

Amended Complaint, is due to be GRANTED.




                                    12
V. The Amended Complainh Fails ho Shahe a Claim for Breach of

Fiduciary Duty

       Count   VI   of the    Amended     Complaint    is   titled    ^'Breach   of

Fiduciary Duty," and alleges that AAG's representatives created a

fiduciary duty with Dr. Ellis and the Ellis Estate and that this

duty was breached by Defendants ''failing to disclose the risk of

mistaken foreclosure or mistaken attempted foreclosure."                 Dkt. No.

18 St 42.    Plaintiffs also allege that Defendants had a "fiduciary

duty to the Ellis Estate to guarantee that there could be no

attempted wrongful foreclosure," id. SI 45, and that this duty was

breached because AAG "fail[ed] to exercise due care in creating an

operating and management system for itself that would create a

failsafe system that would, as a trusted advisor and fiduciary,

prevent any mistaken or negligent wrongful attempted foreclosure,"

id. SI 44.


       Plaintiffs cannot show that it is plausible that a fiduciary

duty   existed.       Under    Georgia       law,   "[f]iduciary      duties     and

obligations are owed by those in confidential relationships, i.e.,

relationships 'where one party is so situated as to exercise a

controlling    influence     over   the   will,     conduct,    and   interest   of

another or where, from a similar relationship of mutual confidence,

the law requires the utmost good faith, such as the relationship

between partners, principal and agent, etc.'"                  Atlanta Mkt. Ctr.

Mqmt., Co. v. McLane, 503 S.E.2d 278, 281 (Ga. 1998) (quoting


                                        13
O.C.G.A. § 23-2-58).       Because a confidential relationship is the

basis for fiduciary duties, parties that contract at arm's length

cannot be in a fiduciary relationship.                  See, e.g., Pardue v.

Bankers First Fed. Sav. & Loan Ass'n, 334 S.E.2d 926, 927 (Ga. Ct.

App. 1985) {''There is, moreover, particularly no confidential

relationship     between    lender     and    borrower       or     mortgagee     and

mortgagor for they are creditor and debtor with clearly opposite

interests."); Phillips v. Atl. Bank & Tr. Co., 309 S.E.2d 813,

814-15 (Ga. Ct. App. 1983) (finding that "[c]reditors deal with

debtors at arm's length, and do not stand in a fiduciary capacity

in relationship to the debtor," this is so '"[e]ven if a party

places special trust and confidence in a bank or its officers'")

(quoting Wall v. Fed. Land Bank, 274 S.E.2d 753, 757 (Ga. Ct. App.

1980)).    Thus, Plaintiffs fail to show that it is plausible that

a   fiduciary    duty    existed    between       Defendants      and   Plaintiffs.

Accordingly,     Defendants'       Motion    to    Dismiss     with     respect    to

Plaintiffs'     breach   of fiduciary duty claims.             Count    VI   of the

Amended Complaint, is due to be GRANTED.

VI. The Amended Complaint Fails to State a Claim for Breach of a

Private Duty

      Count VII of the Amended Complaint alleges that Defendants

violated a private duty by committing "Elder Abuse" as defined in

the Disable Adults and Elder Persons Protection Act, O.C.G.A. § 30-

5-1   et   seq.,   when     Defendants       negligently       or    intentionally

                                       14
wrongfully attempted to foreclose on the Ellis home.                    Defendants

argue that Plaintiffs cannot establish such a duty under Georgia's

elder abuse reporting statute, and that Plaintiffs have not pleaded

factual allegations establishing a plausibility of elder abuse as

defined in the Act.


     The Disabled Adults and Elder Persons Protection Act states


that its purpose '^is to provide protective services for abused,

neglected,    or    exploited    disabled    adults      and    elder   persons."

O.C.G.A. § 30-5-2.       The Section of the Act titled ^""Unlawful Acts"

makes it ^'unlawful for any person or official required by paragraph

(1) of subsection (a) of Code Section 30-5-4 to report a case of

disabled    adult   or   elder    person    abuse   to    fail    knowingly    and

willfully to make such report."        O.C.G.A. § 30-5-8(a)(1).           Section

30-5-4(a)(1) is a list of categories of persons, such as physical

therapists, clergy members, and coroners.                Not included in that

list of persons are mortgagors, lenders, or bankers, or any person

in the finance industry.           The Act, then, establishes criminal

liability for certain persons who fail to report elder abuse.

     Plaintiff argues that O.C.G.A. § 51-1-8 in conjunction with

the Act creates a private duty ^'to not abuse the special protected

class of the elderly."           Dkt. No. 18 5 50.         O.C.G.A. § 51-1-8

provides: "Private duties may arise from statute or from relations

created    by contract, express      or implied.          The    violation    of a

private duty, accompanied by damage, shall give a right of action."

                                      15
Georgia courts have interpreted this statute to set forth general

principles of tort law.   See Gobran Auto Sales, Inc. v. Bell, 783

S.E.2d 389, 393 (Ga. Ct. App. 2016) (alteration in original)

(stating that O.C.G.A. §§ 51-1-6 and 51-1-8 ''do not create causes

of action, but simply set forth general principles of tort law,

'authoriz[ing] the recovery of damages for the breach of a legal

duty otherwise arising, though not expressly stated, under a

statute or common law'") (quoting Bridges v. Wooten, 700 S.E.2d

678, 680 (Ga. App. 2010)); see also Reilly v. Alcan Aluminum Corp.,

528 S.E.2d 238, 240 (Ga. 2000) (stating that O.C.G.A. "§§ 51-1-6

and 51-1-8 merely set forth general principles of tort law").   It

is not plausible that a statute criminalizing the failure by

certain persons to report known elder abuse creates a private duty

that is breached by a wrongful foreclosure attempt on property of

the estate of a deceased person who was an elder (as defined by

the statute). This is especially so considering that the attempted

vehicle for the creation of the duty, O.C.G.A. § 51-1-8, has been

interpreted to not create a cause of action but merely to state

general principles of tort law.

     Further, Plaintiffs ask rhetorically: "Could the defendants

possibly be contending that elder abuse is not subject to a civil

legal remedy to be compensated by damages, and that elder abuse is

not itself tortious conduct entitling an injured party to relief

in court?"   Dkt. No. 21 at 16.    Nevertheless, the allegations in


                                  16
the Amended Complaint do not constitute elder abuse under the Act.

The Act defines ''Abuse" as "the willful infliction of physical

pain, physical injury, sexual abuse, mental anguish, unreasonable

confinement, or the willful deprivation of essential services to

a disabled adult or elder person."                    O.C.G.A. § 30-5-3(1).        The

allegedly       abusive      conduct   of     wrongful       attempted    foreclosure

occurred after Dr. Ellis's death.                    Thus, no pain or anguish or

deprivation of essential services could have been inflicted upon

Dr. Ellis.


       Not     only   have    Plaintiffs    failed      to   plausibly    allege   the

existence of a private duty, but Plaintiffs have also failed to

allege    facts       showing   that   such      a   duty—as   established    by the

Disabled Adults and Elder Persons Protection Act—was plausibly

breached by Defendants.           For these reasons. Defendants' Motion to

Dismiss with respect to Plaintiffs' elder abuse claim. Count VII

of the Amended Complaint, is due to be GRANTED.

VII.     The    l^ended       Complaint     Fails      to     State   a   Claim    for

Misrepresentation and Fraud

       Count IX of the Amended Complaint alleges that Defendants

committed fraud by listing the "amount of indebtedness under the

Reverse Mortgage . . . as being $938,250" when the actual amount

of money disbursed to Dr. Ellis, the borrower, was $259,205.09.

Dkt. No. 18 SI 58.           In Georgia, "[t]he five elements essential to

a tort suit for damages resulting from a material misrepresentation

                                            17
constituting      fraud    are:    {!)    that     the     defendant    made      the

representations; (2) that at the time he knew they were false; (3)

that he made them intending to deceive the plaintiff; (4) that the

plaintiff justifiably relied on the representations; and (5) that

the   plaintiff    sustained      the    alleged    loss    and   damage     as   the

proximate result of their having been made."                 Dyer v. Honea/' 557

S.E.2d 20, 24 (Ga. Ct. App. 2001) (citation omitted).                          Under

Federal Rule of Civil Procedure 9(b), a plaintiff '''alleging fraud

or mistake . . . must state with particularity the circumstances

constituting fraud or mistake. Malice, intent,                    knowledge, and

other conditions of a person's mind may be alleged generally."

The Eleventh Circuit has "held that pursuant to Rule                         9(b), a

plaintiff must allege: Ml) the precise statements, documents, or

misrepresentations        made;    (2)    the      time,    place,     and    person

responsible for the statement; (3) the content and manner in which

these statements misled the Plaintiffs; and (4) what the defendants

gained by the alleged fraud.'"            Am. Dental Ass'n v. Ciqna Corp.,

605 F.3d 1283, 1291 (11th Cir. 2010) (quoting Brooks v. Blue Cross

& Blue Shield of Fla., Inc., 116 F.3d 1364, 1380-81 (11th Cir.

1997)).

      Plaintiffs' allegation that the Security Deed falsely stated

the "amount of indebtedness under the Reverse Mortgage . . . as

being $938,250 on page 1 of the Reverse Mortgage" misreads and

consequently misstates the language of the Security Deed.                         The

                                         18
Security Deed states in relevant part: ''This Security Instrument

secures to Lender: (a) the repayment of the debt evidenced by the

Note, with interest at a rate subject to adjustment (interest),

and all renewals, extensions and modifications of the Note, up to

a maximum principal amount of Nine Hundred Thirty Eight Thousand,

Two Hundred Fifty Dollars and Zero Cents (U.S. $938,250.00)." Dkt.

No. 18-1 at 1 (emphasis added). Thus, the Security Deed explicitly

states that the principal amount after "all renewals, extension

and   modifications" of the   loan    was   capped   at $938,250.    Id.

Plaintiffs, then, simply misread the Security Deed because it does

not state, as they allege, that the "amount of indebtedness under

the Reverse Mortgage . . . as being $938,250."        Dkt. No. 18 SI 58.

      Plaintiffs' fraud claim must fail for an additional reason:

Dr. Ellis could not plausibly have been misled or relied on the

allegedly false statement in the Security Deed.        In Georgia,

      [a] party to a contract who can read, must read or show
      a legal excuse for not doing so, and ordinarily if fraud
      is an excuse, it must be such fraud as would prevent the
      party from reading the contract. One cannot claim to be
      defrauded about a matter equally open to the observation
      of all parties where no special relationship or trust or
      confidence exists. . . .       Further, in the absence of
      special circumstances one     must exercise   ordinary
      diligence in making an independent verification of
      contractual terms and. representations, failure to do
      which will bar an action based on fraud.

Life Ins. Co. of Virginia v. Conley, 351 S.E.2d 498, 500 (Ga. Ct.

App. 1986) (internal quotation marks and citations omitted). Here,

Georgia law bars this claim absent allegations showing it was


                                 19
plausible that fraud prevented Dr. Ellis from reading the contract.

No such allegations have been pleaded.          For this additional reason.

Plaintiffs' fraud claim fails.


     For these reasons. Defendants' Motion to Dismiss with respect

to Plaintiffs' misrepresentation and fraud claim. Count IX of the

Amended Complaint, is due to be GRANTED.

                                  CONCLUSION


        For   the   foregoing   reasons.   Defendants'   Motion   to   Dismiss

Plaintiffs' First Amended Complaint is GRANTED with respect to

MERS.     MERS is hereby DISMISSED from this action.         The Motion to

Dismiss is GRISTED in part and DENIED in part with respect to

Defendant AAG.         The Motion is GRANTED with respect to AAG for

Counts III-IX.       The Motion is DENIED with respect.to AAG for Counts

I and II.       Thus, the only surviving claims are Counts I and II

against AAG.


     SO ORDERED, this 26th day of August, 2019.




                                     HON. «tISA GODBEYlWOGD, JUDGE
                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN   DISTRICT OF GEORGIA




                                      20
